DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 2, 6, 10, 11, 17, 25, 35, 39, 42, 43, 60, 61, 76, 77, 109, and 128-131 remain pending. Applicant’s election without traverse of Group I, Species I, claims 1, 6, 10, 25, 35, 39, 42, and 109 in the reply filed on 27 August 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 10, 25, 39, 42, and 109 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ostwald et al. (U.S. Patent # 3954723), hereinafter “Ostwald”.
	With respect to claims 1, 6, and 10, Ostwald discloses crosslinked polymers comprising poly(ethylene sulfide) or oligo(ethylene sulfide) (Column 3, lines 9-22) (“a first monomer having two terminal, reactive thiol groups”), crosslinked with monoepoxides (“first crosslinker”) to obtain polythioether diols (Column 3, lines 28-65). 
	With respect to claims 39 and 109, Ostwald discloses that the above described cross-linked polymers are plastics (i.e., an article), which exhibit excellent solvent resistance (Column 3, lines 65-68), which requires placing the plastic comprising the crosslinked polymer into a solvent (“a composition comprising the polymer of claim 1 and a solvent”). 
With respect to claims 1, 25, and 42, in the separate embodiment of Example 12, Ostwald teaches that the polythioether dithiols may comprise p-xylylene dimercaptan (“1,4-benzene dimethanethiol”), wherein p-xylylene dimercaptan (“1,4-benzene dimethanethiol”) comprises two terminal thiol groups and sulfur in the backbone to meet the limitations of the “first monomer” and “the first crosslinker”, and forms a crosslinked polymer with 1-hexyne (“an alkyne”) in the presence of azo-bisisobutyronitrile (“an initiator”) (Column 16, lines 40-60). 

Claims 1, 6, 25, 35, 39, 42, and 109 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amato et al. (Chem Commun. 2015, 51, 10910-10913), hereinafter “Amato”.
	With respect to claims 1, 6, 25, 35, 42, and 109, Amato discloses polythioether nanoparticles (particle and article) obtained from polymerizing combinations of pentaerythritol tetra(3-mercaptopropionate) (“a first monomer comprising 4 terminal thiol groups with sulfur in the backbone with three different alkyne monomers” also a cross-linker according to claim 25), including 1-hexyne, 1,7-octadiyne, and trimethylolpropane tripropargyl ether (TMPTPE) in the presence of butyl acetate initiator (paragraph spanning pages 10910-10911; Scheme 1). 
	Regarding claim 39, Amato discloses that the polythioether nanoparticles are dispersed in aqueous solution (“a solvent”) (Page 10911: right column, bottom paragraph). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        28 September 2022